Case 3:18-cv-14862-AET-TJB Document 12-2 Filed 01/18/19 Page 1 of 19 PageID: 133




        EXHIBIT A
Case 3:18-cv-14862-AET-TJB Document 12-2 Filed 01/18/19 Page 2 of 19 PageID: 134




                  U.S. DEPARTMENT OF JUSTICE
                  CIVIL RIGHTS DIVISION




                  U.S. DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT
                  OFFICE OF FAIR HOUSING AND EQUAL OPPORTUNITY

                                                                                  Washington, D.C.
                                                                                  March 5, 2008



                                JOINT STATEMENT OF
              THE DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT
                        AND THE DEPARTMENT OF JUSTICE

                         REASONABLE MODIFICATIONS UNDER THE 

                                  FAIR HOUSING ACT



 Introduction

         The Department of Justice (“DOJ”) and the Department of Housing and Urban
 Development (“HUD”) are jointly responsible for enforcing the federal Fair Housing Act1 (the
 “Act”), which prohibits discrimination in housing on the basis of race, color, religion, sex,
 national origin, familial status, and disability.2 One type of disability discrimination prohibited
 by the Act is a refusal to permit, at the expense of the person with a disability, reasonable
 modifications of existing premises occupied or to be occupied by such person if such
 modifications may be necessary to afford such person full enjoyment of the premises.3 HUD and
 DOJ frequently respond to complaints alleging that housing providers have violated the Act by
 refusing reasonable modifications to persons with disabilities. This Statement provides technical
 assistance regarding the rights and obligations of persons with disabilities and housing providers
 under the Act relating to reasonable modifications.4
 1
     The Fair Housing Act is codified at 42 U.S.C. §§ 3601-3619.
 2
   The Act uses the term “handicap” instead of “disability.” Both terms have the same legal
 meaning. See Bragdon v. Abbott, 524 U.S. 624, 631 (1998) (noting that the definition of
 “disability” in the Americans with Disabilities Act is drawn almost verbatim “from the definition
 of ‘handicap’ contained in the Fair Housing Amendments Act of 1988”). This document uses
 the term “disability,” which is more generally accepted.
 3
     42 U.S.C. § 3604(f)(3)(A).
 4
   This Statement does not address the principles relating to reasonable accommodations. For
 further information see the Joint Statement of the Department of Housing and Urban
Case 3:18-cv-14862-AET-TJB Document 12-2 Filed 01/18/19 Page 3 of 19 PageID: 135



 This Statement is not intended to provide specific guidance regarding the Act’s design and
 construction requirements for multifamily dwellings built for first occupancy after March 13,
 1991. Some of the reasonable modifications discussed in this Statement are features of
 accessible design that are required for covered multifamily dwellings pursuant to the Act’s
 design and construction requirements. As a result, people involved in the design and
 construction of multifamily dwellings are advised to consult the Act at 42 U.S.C. § 3604(f)(3)(c),
 the implementing regulations at 24 C.F.R. § 100.205, the Fair Housing Accessibility Guidelines,
 and the Fair Housing Act Design Manual. All of these are available on HUD’s website at
 www.hud.gov/offices/fheo/disabilities/index.cfm. Additional technical guidance on the design
 and construction requirements can also be found on HUD’s website and the Fair Housing
 Accessibility FIRST website at: http://www.fairhousingfirst.org.

 Questions and Answers

 1.     What types of discrimination against persons with disabilities does the Act prohibit?

          The Act prohibits housing providers from discriminating against housing applicants or
 residents because of their disability or the disability of anyone associated with them and from
 treating persons with disabilities less favorably than others because of their disability. The Act
 makes it unlawful for any person to refuse “to permit, at the expense of the [disabled] person,
 reasonable modifications of existing premises occupied or to be occupied by such person if such
 modifications may be necessary to afford such person full enjoyment of the premises, except
 that, in the case of a rental, the landlord may where it is reasonable to do so condition permission
 for a modification on the renter agreeing to restore the interior of the premises to the condition
 that existed before the modification, reasonable wear and tear excepted.”5 The Act also makes it
 unlawful for any person to refuse “to make reasonable accommodations in rules, policies,
 practices, or services, when such accommodations may be necessary to afford ... person(s) [with
 disabilities] equal opportunity to use and enjoy a dwelling.” The Act also prohibits housing
 providers from refusing residency to persons with disabilities, or, with some narrow exceptions6,

 Development and the Department of Justice: Reasonable Accommodations Under the Fair
 Housing Act, dated May 17, 2004. This Joint Statement is available at
 www.hud.gov/offices/fheo/disabilities/index.cfm and
 http://www.usdoj.gov/crt/housing/jointstatement_ra.htm. See also 42 U.S.C. § 3604(f)(3)(B).

 This Statement also does not discuss in depth the obligations of housing providers who are
 recipients of federal financial assistance to make and pay for structural changes to units and
 common and public areas that are needed as a reasonable accommodation for a person’s
 disability. See Question 31.
 5
   42 U.S.C. § 3604(f)(3)(A). HUD regulations pertaining to reasonable modifications may be
 found at 24 C.F.R. § 100.203.
 6
  The Act contemplates certain limits to the receipt of reasonable accommodations or reasonable
 modifications. For example, a tenant may be required to deposit money into an interest bearing
                                                  2
Case 3:18-cv-14862-AET-TJB Document 12-2 Filed 01/18/19 Page 4 of 19 PageID: 136



 placing conditions on their residency, because those persons may require reasonable
 modifications or reasonable accommodations.

 2.     What is a reasonable modification under the Fair Housing Act?

         A reasonable modification is a structural change made to existing premises, occupied or
 to be occupied by a person with a disability, in order to afford such person full enjoyment of the
 premises. Reasonable modifications can include structural changes to interiors and exteriors of
 dwellings and to common and public use areas. A request for a reasonable modification may be
 made at any time during the tenancy. The Act makes it unlawful for a housing provider or
 homeowners’ association to refuse to allow a reasonable modification to the premises when such
 a modification may be necessary to afford persons with disabilities full enjoyment of the
 premises.

         To show that a requested modification may be necessary, there must be an identifiable
 relationship, or nexus, between the requested modification and the individual’s disability.
 Further, the modification must be “reasonable.” Examples of modifications that typically are
 reasonable include widening doorways to make rooms more accessible for persons in
 wheelchairs; installing grab bars in bathrooms; lowering kitchen cabinets to a height suitable for
 persons in wheelchairs; adding a ramp to make a primary entrance accessible for persons in
 wheelchairs; or altering a walkway to provide access to a public or common use area. These
 examples of reasonable modifications are not exhaustive.

 3.     Who is responsible for the expense of making a reasonable modification?

        The Fair Housing Act provides that while the housing provider must permit the
 modification, the tenant is responsible for paying the cost of the modification.

 4.     Who qualifies as a person with a disability under the Act?

         The Act defines a person with a disability to include (1) individuals with a physical or
 mental impairment that substantially limits one or more major life activities; (2) individuals who
 are regarded as having such an impairment; and (3) individuals with a record of such an
 impairment.

        The term “physical or mental impairment” includes, but is not limited to, such diseases
 and conditions as orthopedic, visual, speech and hearing impairments, cerebral palsy, autism,
 epilepsy, muscular dystrophy, multiple sclerosis, cancer, heart disease, diabetes, Human
 Immunodeficiency Virus infection, mental retardation, emotional illness, drug addiction (other

 account to ensure that funds are available to restore the interior of a dwelling to its previous
 state. See, e.g., Question 21 below. A reasonable accommodation can be conditioned on meeting
 reasonable safety requirements, such as requiring persons who use motorized wheelchairs to
 operate them in a manner that does not pose a risk to the safety of others or cause damage to
 other persons’ property. See Joint Statement on Reasonable Accommodations, Question 11.
                                                 3
Case 3:18-cv-14862-AET-TJB Document 12-2 Filed 01/18/19 Page 5 of 19 PageID: 137



 than addiction caused by current, illegal use of a controlled substance) and alcoholism.

        The term “substantially limits” suggests that the limitation is “significant” or “to a large
 degree.”

          The term “major life activity” means those activities that are of central importance to
 daily life, such as seeing, hearing, walking, breathing, performing manual tasks, caring for one’s
 self, learning, and speaking. This list of major life activities is not exhaustive.

 5.     Who is entitled to a reasonable modification under the Fair Housing Act?

         Persons who meet the Fair Housing Act’s definition of “person with a disability” may be
 entitled to a reasonable modification under the Act. However, there must be an identifiable
 relationship, or nexus, between the requested modification and the individual’s disability. If no
 such nexus exists, then the housing provider may refuse to allow the requested modification.

        Example 1: A tenant, whose arthritis impairs the use of her hands and causes her
 substantial difficulty in using the doorknobs in her apartment, wishes to replace the doorknobs
 with levers. Since there is a relationship between the tenant’s disability and the requested
 modification and the modification is reasonable, the housing provider must allow her to make the
 modification at the tenant’s expense.

         Example 2: A homeowner with a mobility disability asks the condo association to
 permit him to change his roofing from shaker shingles to clay tiles and fiberglass shingles
 because he alleges that the shingles are less fireproof and put him at greater risk during a fire.
 There is no evidence that the shingles permitted by the homeowner’s association provide
 inadequate fire protection and the person with the disability has not identified a nexus between
 his disability and the need for clay tiles and fiberglass shingles. The homeowner’s association is
 not required to permit the homeowner’s modification because the homeowner’s request is not
 reasonable and there is no nexus between the request and the disability.

 6.    If a disability is not obvious, what kinds of information may a housing provider
 request from the person with a disability in support of a requested reasonable
 modification?

         A housing provider may not ordinarily inquire as to the nature and severity of an
 individual’s disability. However, in response to a request for a reasonable modification, a
 housing provider may request reliable disability-related information that (1) is necessary to
 verify that the person meets the Act’s definition of disability (i.e., has a physical or mental
 impairment that substantially limits one or more major life activities), (2) describes the needed
 modification, and (3) shows the relationship between the person’s disability and the need for the
 requested modification. Depending on the individual’s circumstances, information verifying that
 the person meets the Act’s definition of disability can usually be provided by the individual
 herself (e.g., proof that an individual under 65 years of age receives Supplemental Security

                                                  4
Case 3:18-cv-14862-AET-TJB Document 12-2 Filed 01/18/19 Page 6 of 19 PageID: 138



 Income or Social Security Disability Insurance benefits8 or a credible statement by the
 individual). A doctor or other medical professional, a peer support group, a non-medical service
 agency, or a reliable third party who is in a position to know about the individual’s disability
 may also provide verification of a disability. In most cases, an individual’s medical records or
 detailed information about the nature of a person’s disability is not necessary for this inquiry.

         Once a housing provider has established that a person meets the Act’s definition of
 disability, the provider’s request for documentation should seek only the information that is
 necessary to evaluate if the reasonable modification is needed because of a disability. Such
 information must be kept confidential and must not be shared with other persons unless they
 need the information to make or assess a decision to grant or deny a reasonable modification
 request or unless disclosure is required by law (e.g., a court-issued subpoena requiring
 disclosure).

 7.     What kinds of information, if any, may a housing provider request from a person
 with an obvious or known disability who is requesting a reasonable modification?

         A housing provider is entitled to obtain information that is necessary to evaluate whether
 a requested reasonable modification may be necessary because of a disability. If a person’s
 disability is obvious, or otherwise known to the housing provider, and if the need for the
 requested modification is also readily apparent or known, then the provider may not request any
 additional information about the requester’s disability or the disability-related need for the
 modification.

          If the requester’s disability is known or readily apparent to the provider, but the need for
 the modification is not readily apparent or known, the provider may request only information
 that is necessary to evaluate the disability-related need for the modification.

         Example 1: An applicant with an obvious mobility impairment who uses a motorized
 scooter to move around asks the housing provider to permit her to install a ramp at the entrance
 of the apartment building. Since the physical disability (i.e., difficulty walking) and the
 disability-related need for the requested modification are both readily apparent, the provider may
 not require the applicant to provide any additional information about her disability or the need
 for the requested modification.


 8
   Persons who meet the definition of disability for purposes of receiving Supplemental Security
 Income (“SSI”) or Social Security Disability Income (“SSDI”) benefits in most cases meet the
 definition of a disability under the Fair Housing Act, although the converse may not be true.
 See, e.g., Cleveland v. Policy Management Systems Corp, 526 U.S. 795, 797 (1999) (noting that
 SSDI provides benefits to a person with a disability so severe that she is unable to do her
 previous work and cannot engage in any other kind of substantial gainful work whereas a person
 pursuing an action for disability discrimination under the Americans with Disabilities Act may
 state a claim that “with a reasonable accommodation” she could perform the essential functions
 of the job).
                                                   5
Case 3:18-cv-14862-AET-TJB Document 12-2 Filed 01/18/19 Page 7 of 19 PageID: 139



         Example 2: A deaf tenant asks his housing provider to allow him to install extra
 electrical lines and a cable line so the tenant can use computer equipment that helps him
 communicate with others. If the tenant’s disability is known, the housing provider may not
 require him to document his disability; however, since the need for the electrical and cable lines
 may not be apparent, the housing provider may request information that is necessary to support
 the disability-related need for the requested modification.

 8.     Who must comply with the Fair Housing Act’s reasonable modification
 requirements?

         Any person or entity engaging in prohibited conduct – i.e., refusing to allow an
 individual to make reasonable modifications when such modifications may be necessary to
 afford a person with a disability full enjoyment of the premises – may be held liable unless they
 fall within an exception to the Act’s coverage. Courts have applied the Act to individuals,
 corporations, associations and others involved in the provision of housing and residential
 lending, including property owners, housing managers, homeowners and condominium
 associations, lenders, real estate agents, and brokerage services. Courts have also applied the
 Act to state and local governments, most often in the context of exclusionary zoning or other
 land-use decisions. See, e.g., City of Edmonds v. Oxford House, Inc., 514 U.S. 725, 729 (1995);
 Project Life v. Glendening, 139 F. Supp. 2d 703, 710 (D. Md. 2001), aff’d, 2002 WL 2012545
 (4th Cir. 2002).

 9.     What is the difference between a reasonable accommodation and a reasonable
 modification under the Fair Housing Act?9

         Under the Fair Housing Act, a reasonable modification is a structural change made to the
 premises whereas a reasonable accommodation is a change, exception, or adjustment to a rule,
 policy, practice, or service. A person with a disability may need either a reasonable
 accommodation or a reasonable modification, or both, in order to have an equal opportunity to
 use and enjoy a dwelling, including public and common use spaces. Generally, under the Fair
 Housing Act, the housing provider is responsible for the costs associated with a reasonable
 accommodation unless it is an undue financial and administrative burden, while the tenant or
 someone acting on the tenant’s behalf, is responsible for costs associated with a reasonable
 modification. See Reasonable Accommodation Statement, Questions 7 and 8.

        Example 1: Because of a mobility disability, a tenant wants to install grab bars in the
 bathroom. This is a reasonable modification and must be permitted at the tenant’s expense.


 9
   Housing providers that receive federal financial assistance are also subject to the requirements
 of Section 504 of the Rehabilitation Act of l973. 29 U.S.C. § 794. Section 504, and its
 implementing regulations at 24 C.F.R. Part 8, prohibit discrimination based on disability, and
 obligate housing providers to make and pay for structural changes to facilities, if needed as a
 reasonable accommodation for applicants and tenants with disabilities, unless doing so poses an
 undue financial and administrative burden. See Question 31.
                                                  6
Case 3:18-cv-14862-AET-TJB Document 12-2 Filed 01/18/19 Page 8 of 19 PageID: 140



        Example 2: Because of a hearing disability, a tenant wishes to install a peephole in her
 door so she can see who is at the door before she opens it. This is a reasonable modification and
 must be permitted at the tenant’s expense.

         Example 3: Because of a mobility disability, a tenant wants to install a ramp outside the
 building in a common area. This is a reasonable modification and must be permitted at the
 tenant’s expense. See also Questions 19, 20 and 21.

        Example 4: Because of a vision disability, a tenant requests permission to have a guide
 dog reside with her in her apartment. The housing provider has a “no-pets” policy. This is a
 request for a reasonable accommodation, and the housing provider must grant the
 accommodation.

 10.    Are reasonable modifications restricted to the interior of a dwelling?

         No. Reasonable modifications are not limited to the interior of a dwelling. Reasonable
 modifications may also be made to public and common use areas such as widening entrances to
 fitness centers or laundry rooms, or for changes to exteriors of dwelling units such as installing a
 ramp at the entrance to a dwelling.

 11.  Is a request for a parking space because of a physical disability a reasonable
 accommodation or a reasonable modification?

         Courts have treated requests for parking spaces as requests for a reasonable
 accommodation and have placed the responsibility for providing the parking space on the
 housing provider, even if provision of an accessible or assigned parking space results in some
 cost to the provider. For example, courts have required a housing provider to provide an
 assigned space even though the housing provider had a policy of not assigning parking spaces or
 had a waiting list for available parking. However, housing providers may not require persons
 with disabilities to pay extra fees as a condition of receiving accessible parking spaces.

         Providing a parking accommodation could include creating signage, repainting markings,
 redistributing spaces, or creating curb cuts. This list is not exhaustive.




 12.    What if the structural changes being requested by the tenant or applicant are in a
 building that is subject to the design and construction requirements of the Fair Housing
 Act and the requested structural changes are a feature of accessible design that should
 have already existed in the unit or common area, e.g., doorways wide enough to
 accommodate a wheelchair, or an accessible entryway to a unit.


                                                  7
Case 3:18-cv-14862-AET-TJB Document 12-2 Filed 01/18/19 Page 9 of 19 PageID: 141



         The Fair Housing Act provides that covered multifamily dwellings built for first
 occupancy after March 13, 1991, shall be designed and constructed to meet certain minimum
 accessibility and adaptability standards. If any of the structural changes needed by the tenant are
 ones that should have been included in the unit or public and common use area when constructed
 then the housing provider may be responsible for providing and paying for those requested
 structural changes. However, if the requested structural changes are not a feature of accessible
 design that should have already existed in the building pursuant to the design and construction
 requirements under the Act, then the tenant is responsible for paying for the cost of the structural
 changes as a reasonable modification.

        Although the design and construction provisions only apply to certain multifamily
 dwellings built for first occupancy since 1991, a tenant may request reasonable modifications to
 housing built prior to that date. In such cases, the housing provider must allow the
 modifications, and the tenant is responsible for paying for the costs under the Fair Housing Act.

        For a discussion of the design and construction requirements of the Act, and their
 applicability, see HUD’s website at: www.hud.gov/offices/fheo/disabilities/index.cfm and the
 Fair Housing Accessibility FIRST website at: http://www.fairhousingfirst.org.

         Example 1: A tenant with a disability who uses a wheelchair resides in a ground floor
 apartment in a non-elevator building that was built in 1995. Buildings built for first occupancy
 after March 13, 1991 are covered by the design and construction requirements of the Fair
 Housing Act. Because the building is a non-elevator building, all ground floor units must meet
 the minimum accessibility requirements of the Act. The doors in the apartment are not wide
 enough for passage using a wheelchair in violation of the design and construction requirements
 but can be made so through retrofitting. Under these circumstances, one federal court has held
 that the tenant may have a potential claim against the housing provider.

        Example 2: A tenant with a disability resides in an apartment in a building that was built
 in 1987. The doors in the unit are not wide enough for passage using a wheelchair but can be
 made so through retrofitting. If the tenant meets the other requirements for obtaining a
 modification, the tenant may widen the doorways, at her own expense.

         Example 3: A tenant with a disability resides in an apartment in a building that was built
 in 1993 in compliance with the design and construction requirements of the Fair Housing Act.
 The tenant wants to install grab bars in the bathroom because of her disability. Provided that the
 tenant meets the other requirements for obtaining a modification, the tenant may install the grab
 bars at her own expense.
 13.     Who is responsible for expenses associated with a reasonable modification, e.g., for
 upkeep or maintenance?

        The tenant is responsible for upkeep and maintenance of a modification that is used
 exclusively by her. If a modification is made to a common area that is normally maintained by
 the housing provider, then the housing provider is responsible for the upkeep and maintenance of
 the modification. If a modification is made to a common area that is not normally maintained by
                                                  8
Case 3:18-cv-14862-AET-TJB Document 12-2 Filed 01/18/19 Page 10 of 19 PageID: 142



  the housing provider, then the housing provider has no responsibility under the Fair Housing Act
  to maintain the modification.

          Example 1: Because of a mobility disability, a tenant, at her own expense, installs a lift
  inside her unit to allow her access to a second story. She is required to maintain the lift at her
  expense because it is not in a common area.

          Example 2: Because of a mobility disability, a tenant installs a ramp in the lobby of a
  multifamily building at her own expense. The ramp is used by other tenants and the public as
  well as the tenant with the disability. The housing provider is responsible for maintaining the
  ramp.

          Example 3: A tenant leases a detached, single-family home. Because of a mobility
  disability, the tenant installs a ramp at the outside entrance to the home. The housing provider
  provides no snow removal services, and the lease agreement specifically states that snow
  removal is the responsibility of the individual tenant. Under these circumstances, the housing
  provider has no responsibility under the Fair Housing Act to remove snow on the tenant’s ramp.
  However, if the housing provider normally provides snow removal for the outside of the building
  and the common areas, the housing provider is responsible for removing the snow from the ramp
  as well.

  14.    In addition to current residents, are prospective tenants and buyers of housing
  protected by the reasonable modification provisions of the Fair Housing Act?

          Yes. A person may make a request for a reasonable modification at any time. An
  individual may request a reasonable modification of the dwelling at the time that the potential
  tenancy or purchase is discussed. Under the Act, a housing provider cannot deny or restrict
  access to housing because a request for a reasonable modification is made. Such conduct would
  constitute discrimination. The modification does not have to be made, however, unless it is
  reasonable. See Questions 2, 16, 21 and 23.

  15.    When and how should an individual request permission to make a modification?

          Under the Act, a resident or an applicant for housing makes a reasonable modification
  request whenever she makes clear to the housing provider that she is requesting permission to
  make a structural change to the premises because of her disability. She should explain that she
  has a disability, if not readily apparent or not known to the housing provider, the type of
  modification she is requesting, and the relationship between the requested modification and her
  disability.

          An applicant or resident is not entitled to receive a reasonable modification unless she
  requests one. However, the Fair Housing Act does not require that a request be made in a
  particular manner or at a particular time. A person with a disability need not personally make
  the reasonable modification request; the request can be made by a family member or someone
  else who is acting on her behalf. An individual making a reasonable modification request does
                                                   9
Case 3:18-cv-14862-AET-TJB Document 12-2 Filed 01/18/19 Page 11 of 19 PageID: 143



  not need to mention the Act or use the words “reasonable modification.” However, the requester
  must make the request in a manner that a reasonable person would understand to be a request for
  permission to make a structural change because of a disability.

          Although a reasonable modification request can be made orally or in writing, it is usually
  helpful for both the resident and the housing provider if the request is made in writing. This will
  help prevent misunderstandings regarding what is being requested, or whether the request was
  made. To facilitate the processing and consideration of the request, residents or prospective
  residents may wish to check with a housing provider in advance to determine if the provider has
  a preference regarding the manner in which the request is made. However, housing providers
  must give appropriate consideration to reasonable modification requests even if the requester
  makes the request orally or does not use the provider's preferred forms or procedures for making
  such requests.

  16.   Does a person with a disability have to have the housing provider’s approval before
  making a reasonable modification to the dwelling?

         Yes. A person with a disability must have the housing provider’s approval before
  making the modification. However, if the person with a disability meets the requirements under
  the Act for a reasonable modification and provides the relevant documents and assurances, the
  housing provider cannot deny the request.

  17.   What if the housing provider fails to act promptly on a reasonable modification
  request?

          A provider has an obligation to provide prompt responses to a reasonable modification
  request. An undue delay in responding to a reasonable modification request may be deemed a
  failure to permit a reasonable modification.

  18.     What if the housing provider proposes that the tenant move to a different unit in
  lieu of making a proposed modification?

         The housing provider cannot insist that a tenant move to a different unit in lieu of
  allowing the tenant to make a modification that complies with the requirements for reasonable
  modifications. See Questions 2, 21 and 23. Housing providers should be aware that persons
  with disabilities typically have the most accurate knowledge regarding the functional limitations
  posed by their disability.

          Example: As a result of a mobility disability, a tenant requests that he be permitted, at
  his expense, to install a ramp so that he can access his apartment using his motorized wheelchair.
  The existing entrance to his dwelling is not wheelchair accessible because the route to the front
  door requires going up a step. The housing provider proposes that in lieu of installing the ramp,
  the tenant move to a different unit in the building. The tenant is not obligated to accept the
  alternative proposed by the housing provider, as his request to modify his unit is reasonable and
  must be approved.
                                                  10
Case 3:18-cv-14862-AET-TJB Document 12-2 Filed 01/18/19 Page 12 of 19 PageID: 144




  19.    What if the housing provider wants an alternative modification or alternative
  design for the proposed modification that does not cost more but that the housing provider
  considers more aesthetically pleasing?

           In general, the housing provider cannot insist on an alternative modification or an
  alternative design if the tenant complies with the requirements for reasonable modifications. See
  Questions 2, 21 and 23. If the modification is to the interior of the unit and must be restored to
  its original condition when the tenant moves out, then the housing provider cannot require that
  its design be used instead of the tenant’s design. However, if the modification is to a common
  area or an aspect of the interior of the unit that would not have to be restored because it would
  not be reasonable to do so, and if the housing provider’s proposed design imposes no additional
  costs and still meets the tenant’s needs, then the modification should be done in accordance with
  the housing provider’s design. See Question 24 for a discussion of the restoration requirements.

          Example 1: As a result of a mobility disability, a tenant requests that he be permitted, at
  his expense, to install a ramp so that he can access his apartment using his motorized wheelchair.
  The existing entrance to his dwelling is not wheelchair accessible because the route to the front
  door requires going up a step. The housing provider proposes an alternative design for a ramp
  but the alternative design costs more and does not meet the tenant’s needs. The tenant is not
  obligated to accept the alternative modification, as his request to modify his unit is reasonable
  and must be approved.

          Example 2: As a result of a mobility disability, a tenant requests permission to widen a
  doorway to allow passage with her wheelchair. All of the doorways in the unit are trimmed with
  a decorative trim molding that does not cost any more than the standard trim molding. Because
  in usual circumstances it would not be reasonable to require that the doorway be restored at the
  end of the tenancy, the tenant should use the decorative trim when he widens the doorway.

  20.   What if the housing provider wants a more costly design for the requested
  modification?

          If the housing provider wishes a modification to be made with more costly materials, in
  order to satisfy the landlord’s aesthetic standards, the tenant must agree only if the housing
  provider pays those additional costs. Further, as discussed in Questions 21 and 23 below,
  housing providers may require that the tenant obtain all necessary building permits and may
  require that the work be performed in a workmanlike manner. If the housing provider requires
  more costly materials be used to satisfy her workmanship preferences beyond the requirements
  of the applicable local codes, the tenant must agree only if the housing provider pays for those
  additional costs as well. In such a case, however, the housing provider’s design must still meet
  the tenant’s needs.

  21.   What types of documents and assurances may a housing provider require regarding
  the modification before granting the reasonable modification?

                                                  11
Case 3:18-cv-14862-AET-TJB Document 12-2 Filed 01/18/19 Page 13 of 19 PageID: 145



          A housing provider may require that a request for a reasonable modification include a
  description of the proposed modification both before changes are made to the dwelling and
  before granting the modification. A description of the modification to be made may be provided
  to a housing provider either orally or in writing depending on the extent and nature of the
  proposed modification. A housing provider may also require that the tenant obtain any building
  permits needed to make the modifications, and that the work be performed in a workmanlike
  manner.

          The regulations implementing the Fair Housing Act state that housing providers
  generally cannot impose conditions on a proposed reasonable modification. For example, a
  housing provider cannot require that the tenant obtain additional insurance or increase the
  security deposit as a condition that must be met before the modification will be allowed.
  However, the Preamble to the Final Regulations also indicates that there are some conditions that
  can be placed on a tenant requesting a reasonable modification. For example, in certain limited
  and narrow circumstances, a housing provider may require that the tenant deposit money into an
  interest bearing account to ensure that funds are available to restore the interior of a dwelling to
  its previous state, ordinary wear and tear excepted. Imposing conditions not contemplated by the
  Fair Housing Act and its implementing regulations may be the same as an illegal refusal to
  permit the modification.

  22.   May a housing provider or homeowner’s association condition approval of the
  requested modification on the requester obtaining special liability insurance?

         No. Imposition of such a requirement would constitute a violation of the Fair Housing
  Act.

          Example: Because of a mobility disability, a tenant wants to install a ramp outside his
  unit. The housing provider informs the tenant that the ramp may be installed, but only after the
  tenant obtains separate liability insurance for the ramp out of concern for the housing provider’s
  potential liability. The housing provider may not impose a requirement of liability insurance as a
  condition of approval of the ramp.

  23.    Once the housing provider has agreed to a reasonable modification, may she insist
  that a particular contractor be used to perform the work?

         No. The housing provider cannot insist that a particular contractor do the work. The
  housing provider may only require that whoever does the work is reasonably able to complete
  the work in a workmanlike manner and obtain all necessary building permits.

  24.    If a person with a disability has made reasonable modifications to the interior of the
  dwelling, must she restore all of them when she moves out?

         The tenant is obligated to restore those portions of the interior of the dwelling to their
  previous condition only where “it is reasonable to do so” and where the housing provider has
  requested the restoration. The tenant is not responsible for expenses associated with reasonable
                                                  12
Case 3:18-cv-14862-AET-TJB Document 12-2 Filed 01/18/19 Page 14 of 19 PageID: 146



  wear and tear. In general, if the modifications do not affect the housing provider’s or subsequent
  tenant’s use or enjoyment of the premises, the tenant cannot be required to restore the
  modifications to their prior state. A housing provider may choose to keep the modifications in
  place at the end of the tenancy. See also Question 28.

          Example 1: Because the tenant uses a wheelchair, she obtained permission from her
  housing provider to remove the base cabinets and lower the kitchen sink to provide for greater
  accessibility. It is reasonable for the housing provider to ask the tenant to replace the cabinets
  and raise the sink back to its original height.

          Example 2: Because of a mobility disability, a tenant obtained approval from the
  housing provider to install grab bars in the bathroom. As part of the installation, the contractor
  had to construct reinforcements on the underside of the wall. These reinforcements are not
  visible and do not detract from the use of the apartment. It is reasonable for the housing provider
  to require the tenant to remove the grab bars, but it is not reasonable for the housing provider to
  require the tenant to remove the reinforcements.

         Example 3: Because of a mobility disability, a tenant obtained approval from the
  housing provider to widen doorways to allow him to maneuver in his wheelchair. In usual
  circumstances, it is not reasonable for the housing provider to require him to restore the
  doorways to their prior width.

  25.    Of the reasonable modifications made to the interior of a dwelling that must be
  restored, must the person with a disability pay to make those restorations when she moves
  out?

          Yes. Reasonable restorations of the dwelling required as a result of modifications made
  to the interior of the dwelling must be paid for by the tenant unless the next occupant of the
  dwelling wants to retain the reasonable modifications and where it is reasonable to do so, the
  next occupant is willing to establish a new interest bearing escrow account. The subsequent
  tenant would have to restore the modifications to the prior condition at the end of his tenancy if it
  is reasonable to do so and if requested by the housing provider. See also Question 24.

  26.   If a person with a disability has made a reasonable modification to the exterior of
  the dwelling, or a common area, must she restore it to its original condition when she
  moves out?

          No. The Fair Housing Act expressly provides that housing providers may only require
  restoration of modifications made to interiors of the dwelling at the end of the tenancy.
  Reasonable modifications such as ramps to the front door of the dwelling or modifications made
  to laundry rooms or building entrances are not required to be restored.

  27.    May a housing provider increase or require a person with a disability to pay a
  security deposit if she requests a reasonable modification?

                                                   13
Case 3:18-cv-14862-AET-TJB Document 12-2 Filed 01/18/19 Page 15 of 19 PageID: 147



          No. The housing provider may not require an increased security deposit as the result of a
  request for a reasonable modification, nor may a housing provider require a tenant to pay a
  security deposit when one is not customarily required. However, a housing provider may be able
  to take other steps to ensure that money will be available to pay for restoration of the interior of
  the premises at the end of the tenancy. See Questions 21 and 28.

  28.    May a housing provider take other steps to ensure that money will be available to
  pay for restoration of the interior of the premises at the end of the tenancy?

          Where it is necessary in order to ensure with reasonable certainty that funds will be
  available to pay for the restorations at the end of the tenancy, the housing provider may negotiate
  with the tenant as part of a restoration agreement a provision that requires the tenant to make
  payments into an interest-bearing escrow account. A housing provider may not routinely require
  that tenants place money in escrow accounts when a modification is sought. Both the amount
  and the terms of the escrow payment are subject to negotiation between the housing provider and
  the tenant.

          Simply because an individual has a disability does not mean that she is less creditworthy
  than an individual without a disability. The decision to require that money be placed in an
  escrow account should be based on the following factors: 1) the extent and nature of the
  proposed modifications; 2) the expected duration of the lease; 3) the credit and tenancy history
  of the individual tenant; and 4) other information that may bear on the risk to the housing
  provider that the premises will not be restored.

          If the housing provider decides to require payment into an escrow account, the amount of
  money to be placed in the account cannot exceed the cost of restoring the modifications, and the
  period of time during which the tenant makes payment into the escrow account must be
  reasonable. Although a housing provider may require that funds be placed in escrow, it does not
  automatically mean that the full amount of money needed to make the future restorations can be
  required to be paid at the time that the modifications are sought. In addition, it is important to
  note that interest from the account accrues to the benefit of the tenant. If an escrow account is
  established, and the housing provider later decides not to have the unit restored, then all funds in
  the account, including the interest, must be promptly returned to the tenant.

         Example 1: Because of a mobility disability, a tenant requests a reasonable
  modification. The modification includes installation of grab bars in the bathroom. The tenant
  has an excellent credit history and has lived in the apartment for five years before becoming
  disabled. Under these circumstances, it may not be reasonable to require payment into an
  escrow account.

         Example 2: Because of a mobility disability, a new tenant with a poor credit history
  wants to lower the kitchen cabinets to a more accessible height. It may be reasonable for the
  housing provider to require payment into an interest bearing escrow account to ensure that funds
  are available for restoration.

                                                   14
Case 3:18-cv-14862-AET-TJB Document 12-2 Filed 01/18/19 Page 16 of 19 PageID: 148



          Example 3: A housing provider requires all tenants with disabilities to pay a set sum
  into an interest bearing escrow account before approving any request for a reasonable
  modification. The amount required by the housing provider has no relationship to the actual cost
  of the restoration. This type of requirement violates the Fair Housing Act.

  29.    What if a person with a disability moves into a rental unit and wants the carpet
  taken up because her wheelchair does not move easily across carpeting? Is that a
  reasonable accommodation or modification?

        Depending on the circumstances, removal of carpeting may be either a reasonable
  accommodation or a reasonable modification.

          Example 1: If the housing provider has a practice of not permitting a tenant to change
  flooring in a unit and there is a smooth, finished floor underneath the carpeting, generally,
  allowing the tenant to remove the carpet would be a reasonable accommodation.

          Example 2: If there is no finished flooring underneath the carpeting, generally,
  removing the carpeting and installing a finished floor would be a reasonable modification that
  would have to be done at the tenant’s expense. If the finished floor installed by the tenant does
  not affect the housing provider’s or subsequent tenant’s use or enjoyment of the premises, the
  tenant would not have to restore the carpeting at the conclusion of the tenancy. See Questions 24
  and 25.

         Example 3: If the housing provider has a practice of replacing the carpeting before a
  new tenant moves in, and there is an existing smooth, finished floor underneath, then it would be
  a reasonable accommodation of his normal practice of installing new carpeting for the housing
  provider to just take up the old carpeting and wait until the tenant with a mobility disability
  moves out to put new carpeting down.

  30.    Who is responsible for paying for the costs of structural changes to a dwelling unit
  that has not yet been constructed if a purchaser with a disability needs different or
  additional features to make the unit meet her disability-related needs?

          If the dwelling unit is not subject to the design and construction requirements (i.e., a
  detached single family home or a multi-story townhouse without an elevator), then the purchaser
  is responsible for the additional costs associated with the structural changes. The purchaser is
  responsible for any additional cost that the structural changes might create over and above what
  the original design would have cost.

         If the unit being purchased is subject to the design and construction requirements of the
  Fair Housing Act, then all costs associated with incorporating the features required by the Act
  are borne by the builder. If a purchaser with a disability needs different or additional features
  added to a unit under construction or about to be constructed beyond those already required by
  the Act, and it would cost the builder more to provide the requested features, the structural
  changes would be considered a reasonable modification and the additional costs would have to
                                                  15
Case 3:18-cv-14862-AET-TJB Document 12-2 Filed 01/18/19 Page 17 of 19 PageID: 149



  be borne by the purchaser. The purchaser is responsible for any additional cost that the
  structural changes might create over and above what the original design would have cost.

          Example 1: A buyer with a mobility disability is purchasing a single family dwelling
  under construction and asks for a bathroom sink with a floorless base cabinet with retractable
  doors that allows the buyer to position his wheelchair under the sink. If the cabinet costs more
  than the standard vanity cabinet provided by the builder, the buyer is responsible for the
  additional cost, not the full cost of the requested cabinet. If, however, the alternative cabinet
  requested by the buyer costs less than or the same as the one normally provided by the builder,
  and the installation costs are also the same or less, then the builder should install the requested
  cabinet without any additional cost to the buyer.

          Example 2: A buyer with a mobility disability is purchasing a ground floor unit in a
  detached townhouse that is designed with a concrete step at the front door. The buyer requests
  that the builder grade the entrance to eliminate the need for the step. If the cost of providing the
  at-grade entrance is no greater than the cost of building the concrete step, then the builder would
  have to provide the at-grade entrance without additional charge to the purchaser.

          Example 3: A buyer with a mobility disability is purchasing a unit that is subject to the
  design and construction requirements of the Fair Housing Act. The buyer wishes to have grab
  bars installed in the unit as a reasonable modification to the bathroom. The builder is
  responsible for installing and paying for the wall reinforcements for the grab bars because these
  reinforcements are required under the design and construction provisions of the Act. The buyer
  is responsible for the costs of installing and paying for the grab bars.



  31.    Are the rules the same if a person with a disability lives in housing that receives
  federal financial assistance and the needed structural changes to the unit or common area
  are the result of the tenant having a disability?

          Housing that receives federal financial assistance is covered by both the Fair Housing
  Act and Section 504 of the Rehabilitation Act of 1973. Under regulations implementing Section
  504, structural changes needed by an applicant or resident with a disability in housing receiving
  federal financial assistance are considered reasonable accommodations. They must be paid for
  by the housing provider unless providing them would be an undue financial and administrative
  burden or a fundamental alteration of the program or unless the housing provider can
  accommodate the individual’s needs through other means. Housing that receives federal
  financial assistance and that is provided by state or local entities may also be covered by Title II
  of the Americans with Disabilities Act.

          Example 1: A tenant who uses a wheelchair and who lives in privately owned housing
  needs a roll-in shower in order to bathe independently. Under the Fair Housing Act the tenant
  would be responsible for the costs of installing the roll-in shower as a reasonable modification to
  his unit.
                                                   16
Case 3:18-cv-14862-AET-TJB Document 12-2 Filed 01/18/19 Page 18 of 19 PageID: 150




          Example 2: A tenant who uses a wheelchair and who lives in housing that receives
  federal financial assistance needs a roll-in shower in order to bathe independently. Under
  Section 504 of the Rehabilitation Act of 1973, the housing provider would be obligated to pay
  for and install the roll-in shower as a reasonable accommodation to the tenant unless doing so
  was an undue financial and administrative burden or unless the housing provider could meet the
  tenant’s disability-related needs by transferring the tenant to another appropriate unit that
  contains a roll-in shower.

       HUD has provided more detailed information about Section 504’s requirements. See
  www.hud.gov/offices/fheo/disabilities/sect504.cfm.

  32.   If a person believes that she has been unlawfully denied a reasonable modification,
  what should that person do if she wants to challenge that denial under the Act?

           When a person with a disability believes that she has been subjected to a discriminatory
  housing practice, including a provider’s wrongful denial of a request for a reasonable
  modification, she may file a complaint with HUD within one year after the alleged denial or may
  file a lawsuit in federal district court within two years of the alleged denial. If a complaint is
  filed, HUD will investigate the complaint at no cost to the person with a disability.

         There are several ways that a person may file a complaint with HUD:

                 •	 By placing a toll-free call to 1-800-669-9777 or TTY 1-800-927-9275;

                 •	 By completing the “on-line” complaint form available on the HUD internet
                    site: http://www.hud.gov; or

                 •	 By mailing a completed complaint form or letter to:

                        Office of Fair Housing and Equal Opportunity
                        Department of Housing & Urban Development
                        451 Seventh Street, S.W., Room 5204
                        Washington, DC 20410-2000

          Upon request, HUD will provide printed materials in alternate formats (large print, audio
  tapes, or Braille) and provide complainants with assistance in reading and completing forms.

          The Civil Rights Division of the Justice Department brings lawsuits in federal courts
  across the country to end discriminatory practices and to seek monetary and other relief for
  individuals whose rights under the Fair Housing Act have been violated. The Civil Rights
  Division initiates lawsuits when it has reason to believe that a person or entity is involved in a
  “pattern or practice” of discrimination or when there has been a denial of rights to a group of
  persons that raises an issue of general public importance. The Division also participates as
  amicus curiae in federal court cases that raise important legal questions involving the application
                                                  17
Case 3:18-cv-14862-AET-TJB Document 12-2 Filed 01/18/19 Page 19 of 19 PageID: 151



  and/or interpretation of the Act. To alert the Justice Department to matters involving a pattern or
  practice of discrimination, matters involving the denial of rights to groups of persons, or lawsuits
  raising issues that may be appropriate for amicus participation, contact:

                         U.S. Department of Justice
                         Civil Rights Division
                         Housing and Civil Enforcement Section – G St.
                         950 Pennsylvania Avenue, N.W.
                         Washington, DC 20530

          For more information on the types of housing discrimination cases handled by the Civil
  Rights Division, please refer to the Housing and Civil Enforcement Section’s website at
  http://www.usdoj.gov/crt/housing/hcehome.html.

           A HUD or Department of Justice decision not to proceed with a Fair Housing Act matter
  does not foreclose private plaintiffs from pursuing a private lawsuit. However, litigation can be
  an expensive, time-consuming, and uncertain process for all parties. HUD and the Department
  of Justice encourage parties to Fair Housing Act disputes to explore all reasonable alternatives to
  litigation, including alternative dispute resolution procedures, such as mediation. HUD attempts
  to conciliate all Fair Housing Act complaints. In addition, it is the Department of Justice’s
  policy to offer prospective defendants the opportunity to engage in pre-suit settlement
  negotiations, except in the most unusual circumstances.




                                                   18
